DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Sepulveda on 02/23/2022.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended):  A tunnel toxic-and-harmful-gas deep-hole detection device, comprising a detector (1), a lifter (4), and a control terminal (6), which are sequentially connected, wherein the control terminal (6) controls the lifter (4) to achieve movement of the detector (1); 

wherein an exhaust net cover (8) is mounted at one end of the shell; the exhaust net cover (8) is fixed to its near end; an exhaust end waterproof gas-permeable membrane (9) is adhered to the inner wall of the exhaust net cover (8); a tension sensor (10) is arranged in an inner cavity of the exhaust net cover (8); and the tension sensor (10) is fixed to the shell and is connected with a cable (2) of the lifter (1). 

Claim 7 (Currently amended): The tunnel toxic-and-harmful-gas deep-hole detection device according to claim 1, further comprising a cable arranger (25) and a speed and length sensor (29), wherein the cable (2) of the lifter (4) sequentially passes through the cable arranger (25) and the speed and length sensor (29) and then is connected with the detector (1). 

Reasons for Allowance
Claims 1 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11,
 Mazyar et al. (US 20140060811; hereinafter “Mazyar”) discloses a tunnel (14; Figure 1) toxic-and-harmful-gas ([0014 and 0022]) deep-hole (14; Figure 1) detection device (18; [0012]; Figure 1), comprising a 
Kwon et al. (KR 10-1528831; hereinafter “Kwon”; English machine translation previously provided by the Examiner) teaches a control terminal (160; Figure 12), where the detector (30; Figure 2), lifter (40, 110, 130 and 150; Figures 2 and 12 ) and the control terminal (160; Figure 12) are sequentially connected (controlling unit 160 is connected to motor 150 of the lifter and the cable 40 of the lifter is connected to the detector 30; Therefore, they are sequentially connected; See Figure 2 and 12), and wherein the control terminal (160; Figure 12) 5controls the lifter (40, 110, 130 and 150; Figures 2 and 12) to achieve movement of the detector (controller 160 control the operation of the drive motor 150 to rotate in a first and second direction; therefore, being 
Garcia et al. (US 20170022809; “Garcia”) teaches the structural arrangement of the inlet (231; Figure 2) placed in between (the inlet 23s is place in between the sampler 266 and the fluid analyzer 254b; See Figure 2) the sampler (266; Figure 2; [0027]) and the detector (254b; [0023]) and the shell (208; Figure 2) with two open ends (264a and 264b; [0025, 0029-0030 and 0046]).

Regarding independent claim 1, Ventre (WO2019002901) discloses a tension sensor (69; Figure 4) and the tension sensor (69) fixed to the shell (sensor 69 is coupled to the shell of the logging device 1; See Figure 4) and is connected with a cable (7; Figure 4) of the lifter (9; Figure 4).
In claim 1, the specific limitations of "an exhaust net cover (8) is mounted at one end of the shell; the exhaust net cover (8) is fixed to its near end; an exhaust end waterproof gas-permeable membrane (9) is adhered to the inner wall of the exhaust net cover (8); and the tension sensor (10) is arranged in an inner cavity of the exhaust net cover (8)" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 4-7 are allowed due to dependency on claim 1.

Regarding independent claim 11, the specific limitations of "wherein a guard net cover (22) is mounted at the other end of the shell; the guard net cover (22) is fixed to 

Regarding independent claim 8,
 the combination of Mazyar, Kwon and Boult (US 20130036811) teach a tunnel toxic-and-harmful-gas deep-hole detection method which has a cable of a lifter with a detector and putting the detector in a drill hole; adjusting its position within the drill hole and powering on and turning on the device; tightening the cable by the lifter, lowering down the detector at a speed; analyzing the gas in the drill hole and obtaining a gas concentration; determining the speed and length of the cable of the lifter; the gas sampling including sampling a gas downhole (See explanation in the claim rejections above).
In claim 8, the specific limitations of "preheating a first gas sensor by the detector after the detection device is turned on, wherein a water touch fuse is automatically switches off at this time and switching on the water touch fuse to conduct gas detection after the preheating is completed", “sending the data by the control terminal, and drawing a curve graph showing the relationship between the detection depth and the detected gas concentration”, “the lifter send a “test complete” status signal to the control terminal, the detection air pump stops working”, “sending a “sampling” command by the control terminal after the sampling depth is determined and the sample air pump stops working after the second gas pressure sensor senses that the gas sample bag is full” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856             

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856